Case 1:18-cv-00376-MAC-ZJH Document 7 Filed 05/30/20 Page 1 of 2 PageID #: 19




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS



TIMOTHY RAY ROBINSON,                            §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-376
                                                 §
NURSE CHRIS,                                     §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Timothy Ray Robinson, formerly an inmate at the Jefferson County Correctional

Facility, proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C §1983. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable laws and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge dismissing this lawsuit for failure to state a claim upon which relief may be

granted.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
Case 1:18-cv-00376-MAC-ZJH Document 7 Filed 05/30/20 Page 2 of 2 PageID #: 20



                                           ORDER

       Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered

dismissing this lawsuit.


       SIGNED at Beaumont, Texas, this 30th day of May, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                               2
